United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF AGRICULTURE, ANIMAL
PLANT HEALTH INSPECTION SERVICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-399
Issued: September 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 10, 2012 appellant filed a timely appeal from the November 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his claim for
an emotional condition. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On May 10, 2012 appellant, a 54-year-old financial technician/budget analyst, filed an
occupational disease claim alleging that his Graves’ disease, anxiety and major depression
1

5 U.S.C. § 8101 et seq.

disorder, panic attacks and post-traumatic stress disorder were a result of his federal
employment. He explained that he was diagnosed with Graves’ disease in 2007. Symptoms
included difficulty concentrating, anxiety, insomnia, rapid heartbeats, shortness of breath,
tremors, fatigue and nervousness. It had become mentally and physically challenging in the past
two to three years, and it worsened with agitation and a stressful environment.
From January 2010 to August 2011, appellant stated that he was frustrated everyday with
hostility and conflict with a senior budget analyst, who constantly harassed him about how his
work should be submitted, how reports should be reviewed, how his e-mails should be written,
how he should talk on the telephone, how long he was away from his desk on breaks and about
applying for a position in July 2010. The budget analyst did not think appellant was ready for
the position and advised that he remove his name from consideration.
The constant harassment and comments by the senior budget analyst, appellant explained,
aggravated his Graves’ disease. He stated, “I felt attacked, bullied, and undermined daily with
her constant harassments and comments.” Appellant filed a grievance in September 2010. Due
to stress and lack of concentration, he was unable to complete the requirements of his job.
Appellant felt that the senior budget analysts were out to get him, and he had thoughts of
physically hurting them. He added that a hiring freeze, personnel shortages, added workloads,
having to work overtime and weekends to keep up with his tasks and reports, unexpected
deadlines and meetings, and senior budget analyst demands had aggravated his Graves’ disease.
Appellant’s major depression and anxiety disorders were diagnosed in August 2011. He was
diagnosed with post-traumatic stress disorder in February 2012.
Appellant further alleged that stress at work increased his blood pressure and placed him
at risk for stroke. He stated, “I feel if I continue to work under these stressful work environment
conditions now or in the future, it would be instant death for me.”
Appellant’s supervisor confirmed that appellant worked a regular 40-hour week but did
have overtime in evenings and occasionally on weekends. This was especially true around the
status of funds period, he explained. Appellant performed much of this overtime while on
telework.
Appellant submitted several e-mails discussing how different senior budget analysts gave
him different instructions on how to review, format and report various reports. “When I
challenge you on your decision,” he wrote, “I feel the both of you think I am not a team player
by your reactions and e-mail responses. When the truth is, I do not like being pulled in one
direction by one lead Budget Analyst and in another direction by the other lead Budget Analyst
when there is a difference between you both on how reports should be reviewed, formatted and
reported.”
On July 16, 2012 OWCP denied appellant’s occupational disease claim. It found that he
failed to establish any compensable factor of employment. On November 27, 2012 an OWCP
hearing representative affirmed the denial. Although appellant had made several allegations of
work factors, there was no factual support for any abuse or error on the part of the employer. He
documented no wrongdoing. There remained no factually established, compensable factor of
employment upon which to predicate a claim for benefits.

2

On appeal, appellant argues that he submitted medical records, e-mails and letters to
support his claim. He repeated his allegations about hostility and conflict with a senior budget
analyst.
LEGAL PRECEDENT
FECA provides compensation for disability resulting from personal injury sustained
while in the performance of duty.2 The phrase “sustained while in the performance of duty” is
regarded as the equivalent of the coverage formula commonly found in workers’ compensation
laws, namely, “arising out of and in the course of employment.”3 “In the course of employment”
relates to the elements of time, place and work activity. To “arise out of employment,” the injury
must have a causal connection to the employment, either by precipitation, aggravation or
acceleration.4
Workers’ compensation does not apply to each and every injury or illness that is
somehow related to employment. In the case of Lillian Cutler,5 the Board explained that there
are distinctions as to the type of employment situations giving rise to a compensable emotional
condition arising under FECA. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the scope of coverage.
When an employee experiences emotional stress in carrying out his or her employment duties
and the medical evidence establishes that the disability resulted from an emotional reaction to
such situation, the disability is generally regarded as due to an injury arising out of and in the
course of employment. This is true when the employee’s disability results from his or her
emotional reaction to a special assignment or other requirement imposed by the employing
establishment or by the nature of the work. In contrast, a disabling condition resulting from an
employee’s feelings of job insecurity per se is not sufficient to constitute a personal injury
sustained in the performance of duty within the meaning of FECA. Thus, disability is not
covered when it results from an employee’s fear of a reduction-in-force or from such factors as
an employee’s frustration in not being permitted to work in a particular environment or to hold a
particular position.6
Administrative and personnel matters, although related to the employee’s employment,
are functions of the employer rather than the regular or specially assigned work duties of the
employee.7 As a general matter, workers’ compensation does not cover an emotional reaction to

2

Id. at § 8102(a).

3

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
4

See Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp
(Joseph L. Barenkamp), 5 ECAB 228 (1952).
5

28 ECAB 125 (1976).

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

3

administrative or personnel actions unless the evidence shows error or abuse on the part of the
employing establishment.8
The Board has held that actions of an employer which the employee characterizes as
harassment or discrimination may constitute a factor of employment giving rise to coverage
under FECA, but there must be evidence that harassment or discrimination did in fact occur. As
a rule, allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim.9 Mere perceptions and feelings of harassment or discrimination will not support
an award of compensation. The claimant must substantiate such allegations with probative and
reliable evidence.10 The primary reason for requiring factual evidence from the claimant in
support of his allegations of stress in the workplace is to establish a basis in fact for the
contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.11
ANALYSIS
Appellant attributed his Graves’ disease, anxiety and major depression disorder, panic
attacks and post-traumatic stress disorder primarily to his interaction with a lead or senior budget
analyst. It is well settled that an employee’s reaction to supervision is not a compensable factor
of employment under Lillian Cutler.12 Complaints about the manner in which a supervisor
performs his or her duties or the manner in which a supervisor exercises his or her discretion fall,
as a rule, outside the scope of coverage provided by FECA. This principle recognizes that a
supervisor or manager must be allowed to perform his or her duties and that employees will, at
times, dislike the actions taken. Mere disagreement or dislike of a supervisory or managerial
action is not compensable, absent evidence of error or abuse.13
8

Thomas D. McEuen, 42 ECAB 566, 572-73 (1991), reaff’d on recon., 41 ECAB 387 (1990).

9

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
10

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
11

Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom, Alternate Member, concurring).

12

Reco Roncaglione, 52 ECAB 454 (2001) (disagreement with the associate warden held not compensable,
whether viewed as a disagreement with supervisory instructions or as perceived poor management); Robert Knoke,
51 ECAB 319 (2000) (where the employee attributed his emotional injury to the manner in which his supervisor
spoke to him about undelivered mail, the Board found that a reaction to the instruction itself was not compensable,
as work assignments given by supervisors in the exercise of supervisory discretion are actions taken in an
administrative capacity and as such, are outside the coverage of FECA); Frank A. Catapano, 46 ECAB 297 (1994)
(supervisory instructions, with which the employee disagreed, held not compensable in the absence of evidence of
managerial error or abuse); Rudy Madril, 45 ECAB 602 (1994) (where the employee questioned his supervisor’s
instructions to move from belt number five to belt number six and unload mail and became upset because he felt he
was being pushed and picked on, the Board found that the incident was not a compensable factor of employment).
13

T.G., 58 ECAB 189 (2006).

4

To bring this part of his claim within the scope of FECA, appellant must establish that the
senior budget analyst committed a specific administrative error or abuse in dealing with him. He
stated that he filed a grievance in September 2010, but the record contains no final decision
finding that the senior budget analyst violated any particular rule or any of appellant’s rights.
Although appellant clearly took issue with the manner in which he was being supervised, he has
submitted no proof that the conduct amounted to harassment or abuse. All he has submitted are
his allegations and perceptions. This is not enough to establish a factual basis for his claim.
Appellant also attributes his Graves’ disease and other conditions to his workload. This
was due to the constant harassment, which led to stress and a lack of concentration, which in turn
led to his being unable to complete the requirements of his job. This was also due, he stated, to a
hiring freeze, a personnel shortage, added workloads, unexpected deadlines and meetings and
senior budget analyst demands.
To the extent that appellant implicated constant harassment, the Board has found that he
has failed to establish a factual basis for this allegation. To the extent that he implicates his
workload, the Board has held that conditions related to stress resulting from situations in which a
claimant is trying to meet his position requirements are compensable under Lillian Cutler,14 but
as with harassment, it is not enough simply to allege a compensable factor of employment.
Appellant has the burden to submit probative and reliable evidence to corroborate the factor
alleged. The Board has found no evidence of a hiring freeze,15 personnel shortage, added
workloads or unexpected deadlines and meetings.16
A supervisor, however, confirmed that appellant did perform overtime work in evenings
and occasionally on weekends. Given that those duties were part of his job requirements, the
Board finds that he has established a compensable factor of employment under Lillian Cutler.17
The question that remains is whether working overtime in evenings and occasionally on
weekends caused or aggravated appellant’s Graves’ disease or other claimed conditions. This is
a medical question, one that OWCP has not addressed. Accordingly, the Board will set aside
OWCP’s November 27, 2012 decision and remand the case for further adjudication. As the
record establishes a single compensable factor of employment, OWCP shall issue a de novo
decision on the outstanding issue of causal relationship.
Appellant argues that he has submitted medical records, e-mails and letters to support his
claim. OWCP will review his medical records on remand. The e-mails appellant submitted help
support that he was dissatisfied with the way in which he was being supervised, but as the Board
has explained, absent proof that a supervisor has committed a specific administrative error or
14

E.M., Docket No. 12-999 (issued October 10, 2012); Richard H. Ruth, 49 ECAB 503 (1998); supra note 7.

15

Appellant did not make clear how a hiring freeze increased his workload.

16

The demands of the senior budget analyst are, again, not compensable.

17

See J.B., Docket No. 10-181 (issued October 1, 2010) (although a supervisor denied any stressful aspects
relating to the overtime worked and refuted the claimant’s allegation that she was overworked, the supervisor did
not deny that the claimant was required to work overtime in order to complete her assigned duties); supra note 7.

5

abuse, this is not something that workers’ compensation generally covers. Appellant’s letters
and statements reiterate his perceptions and allegations, but they are not the proof required to
establish an additional compensable factor of employment.
CONCLUSION
The Board finds that this case is not in posture for decision. The record establishes a
single compensable factor of employment. Further adjudication on the medical question of
causal relationship is warranted.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: September 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

